            CASE 0:20-cv-01235-NEB-TNL Doc. 1 Filed 05/26/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

                                                                  Court File No. _________
Carol Rabehl,

               Plaintiff,

vs.                                                               NOTICE OF REMOVAL

Costco Wholesale Corporation, a foreign
corporation, d/b/a Costco Wholesale
Coon Rapids Warehouse,

               Defendant.

TO:    PLAINTIFF ABOVE-NAMED AND HER ATTORNEYS, JEFFERY SEIBEN,
       SEIBEN CAREY, P.A., 901 MARQUETTE, SUITE 500, MINNEAPOLIS
       MINNESOTA 55402.

       COSTCO WHOLESALE CORPORATION, for its Notice of Removal, states:

       1.      Costco Wholesale Corporation is the Defendant in a civil action brought against it

in the District Court for Anoka County, State of Minnesota, entitled Carol Rabehl v. Costco

Wholesale Corporation. A copy of the Summons and Complaint served upon Defendant in such

action is attached hereto as Exhibit A. Defendant’s Answer is attached hereto as Exhibit B. No

further proceedings have been had therein.

       2.      The above-described action is a civil action of which this Court has original

jurisdiction under the provisions of 28 U.S.C. § 1332, and is one which may be removed to this

District Court by the Defendant pursuant to the provisions of 28 U.S.C. § 1441, in that it is a

civil action wherein the amount in controversy exceeds the sum of $75,000.00, exclusive of

interest and costs and is between citizens of different states.
            CASE 0:20-cv-01235-NEB-TNL Doc. 1 Filed 05/26/20 Page 2 of 3




       3.      Plaintiff’s Complaint seeks damages in excess of $50,000.00.

       4.      Plaintiff alleges that, as a result of an accident that occurred at the Costco

Warehouse located in Coon Rapids, Minnesota, Plaintiff Carol Rabehl sustained “significant

medical expenses and sustained severe and permanent injuries.” In correspondence to

Defendant, Plaintiff’s counsel has represented and provided some backup documentation to

demonstrate that Plaintiff has incurred over $54,000.00 in medical expenses.

       5.      As a result of the accident, Plaintiff alleges to have sustained a laceration to her

left eyebrow, subarachnoid hemorrhage, probable cortical concurrent intrusions the left frontal

lobe of her brain and damage to her left eye.

       6.      Finally, Plaintiff has demanded $250,000.00 to settle her claims against the

Defendant.

       7.      Plaintiff resides in and is a citizen of the State of Minnesota.

       8.      Defendant Costco Wholesale Corporation is not a citizen of the State of

Minnesota, wherein this action was brought, but was at the time this action was commenced,

and still is, a corporation organized and existing under the laws of the State of Delaware with its

principal place of business in Issaquah, Washington.

       9.      Defendant Costco Wholesale Corporation desires to, and hereby does, remove this

action from District Court, County of Anoka, State of Minnesota, to this United States District

Court for the District of Minnesota, within which District said action is pending.

       10.     The Notice of Removal is filed in this Court within thirty (30) days after receipt

by Defendant, through service of process or otherwise, a copy of the initial pleadings setting

forth the claim for relief on which this action is based.

                                                 2
         CASE 0:20-cv-01235-NEB-TNL Doc. 1 Filed 05/26/20 Page 3 of 3




      11.    Written notice of the filing of this Notice of Removal has been given to all

adverse parties and a copy of the same has been filed with the Clerk of District Court of

Hennepin County, Minnesota.

      WHEREFORE, Defendant prays that this action be removed from District Court,

Hennepin County, State of Minnesota, to this Honorable Court.

                                BASSFORD REMELE
                                A Professional Association

Dated: May 26, 2020             By s/Andrew L. Marshall
                                Andrew L. Marshall (#176849)
                                Attorneys for Defendant Costco Wholesale Corporation
                                100 South 5th Street, Suite 1500
                                Minneapolis, Minnesota 55402-1254
                                Tele: (612) 333-3000
                                Fax: (612) 333-8829
                                amarshall@bassford.com




                                            3
